1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FELIPE MENDEZ,                                  )   Case No.: 1:17-cv-00555 LJO JLT (PC)
                                                     )
12                  Plaintiff,                       )   ORDER WITHDRAWING THE WRIT OF
                                                     )   HABEAS CORPUS AD TESTIFICANDUM
13          v.                                       )   ISSUED FOR FELIPE MENDEZ
                                                     )
14   UNITED STATES, et al.,
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          On February 14, 2019, the Court issued a writ of habeas corpus ad testificandum to secure the

18   telephonic attendance of Felipe Mendez at a settlement conference in this matter. (Doc. 46) However,

19   because it appears that settlement cannot be achieved at this time, the Court has vacated the

20   conference. Accordingly, the Court ORDERS that the writ of habeas corpus ad testificandum issued

21   for Felipe Mendez is WITHDRAWN.

22
23   IT IS SO ORDERED.

24      Dated:     March 11, 2019                              /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
